MEMORANDUM**
The district court did not abuse its discretion in ruling that the defendant was entitled, in principle, to an award of reasonable attorneys’ fees. The court did not clearly err in finding that the plaintiff continued to pursue his claims after discovery established that the claims were without foundation. Cal. Gov’t Code § 12965(b) (2004); Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 422, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978).
However, because the district court awarded attorneys’ fees without following the “lodestar” approach, we reverse the fee award and remand with directions to the district court to hold a hearing and make the requisite findings. Caudle v. Bristow Optical Co., 224 F.3d 1014, 1028-29 (9th Cir.2000). Each party shall bear its own costs on appeal.
AFFIRMED IN PART, REVERSED IN PART and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.